UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6108



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID CARROLL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-519-A, CA-98-1724-AM)


Submitted:   May 25, 1999                   Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Carroll, Appellant Pro Se. James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Carroll seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), and denying his motion for reconsideration.    We have

reviewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Carroll, Nos. CR-94-519-A; CA-98-1724-

AM (E.D. Va. Dec. 14, 1998; Jan. 12, 1999).*     We deny Carroll’s

motion requesting that the Government be ordered to respond; the

appellee is not required to file a responsive brief.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on December 10, 1998, and January 11, 1999, the district court’s
records show that they were entered on the docket sheet on December
14, 1998, and January 12, 1999, respectively. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the orders were entered on the docket sheet that we take as
the effective date of the district court’s decisions. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2